United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Aguadilla, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-768
Issued: June 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2007 appellant filed a timely appeal of the November 2, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs. The latest merit decision in the case
is dated October 11, 2005. Because he filed his appeal more than a year after the October 11,
2005 decision, the Board cannot exercise jurisdiction over the merits of the claim.1 The only
decision before the Board is the Office’s November 2, 2006 decision denying reconsideration.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c), 501.3(d) (2006).

FACTUAL HISTORY
On November 10, 2004 appellant, then a 48-year-old transportation security screener,
filed an occupational disease claim for a herniated disc in his lower back. He attributed his
condition to performing bag inspections, which required lifting bags in excess of 50 pounds.
Appellant identified September 3, 2004 as the date of injury, but he did not realize his back
condition was employment related until September 7, 2004.2
Dr. Jorge L. Méndez Colón, a family practitioner, diagnosed spinal stenosis on
September 7, 2004.
He excused appellant from work until September 27, 2004.
On
September 14, 2004 Dr. Rebecca D. Quinoñes, a Board-certified physiatrist, diagnosed myositis
of the right hip flexor and she excused appellant from work for two weeks. An October 8, 2004
lumbar magnetic resonance imaging (MRI) scan revealed a large left paracentral herniated
nucleus pulposus at L4-5. The herniated disc impinged on the thecal sac and left neural
foramina, which produced mild acquired spinal canal stenosis. In an October 14, 2004 report,
Dr. Colón reiterated the findings reported on the recent MRI scan and he attributed appellant’s
back condition to his employment. He did not otherwise identify any specific employment
activities. Dr. Colón’s report identified September 3, 2004 as the date of injury and the history
obtained from appellant was “low back injury.”
The Office denied the claim by decision dated January 28, 2005.
Appellant requested reconsideration on March 17, 2005. He submitted a January 15,
2005 lumbar x-ray that revealed mild periarticular sclerosis at the facet joints. Appellant also
submitted a February 18, 2005 from Dr. Juan A. Lameiro, a neurosurgeon, who noted that he had
been treating appellant for chronic lumbosacral and right hip pain. According to Dr. Lameiro,
appellant claimed the symptomatology developed while manipulating heavy objects at work.
In a June 24, 2005 report, Dr. Colón noted that appellant came to his office on
September 4, 2004 with complaints of low back pain and slow movements. He diagnosed a L4-5
broad disc bulge, which produced spinal canal stenosis. Dr. Colón explained that lifting heavy
bags and rotating the upper body to release those bags caused the injury. However, later in his
report, he was less definitive regarding the cause of injury, stating instead that appellant’s injury
“might” have occurred at work.
In an October 11, 2005 decision, the Office modified the prior decision to find that
appellant established the incident. However, the Office denied the claim because appellant did
not establish a causal relationship between his diagnosed low back and right hip conditions and
the accepted employment incident.
On September 7, 2006 appellant again requested reconsideration. He claimed that his
labor rights had been violated and that he could provide sworn statements from coworkers and
supervisors attesting to what happened to him at work. The request, however, was not
accompanied by any new evidence.
2

Appellant stopped working on September 3, 2004 and returned to work in a limited-duty capacity on
October 18, 2004.

2

By decision dated November 2, 2006, the Office denied reconsideration.
LEGAL PRECEDENT
Under section 8128(a) of the Act, the Office has the discretion to reopen a case for
review on the merits.3 Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations
provides that the application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that either: (i) shows that the Office erroneously applied
or interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by the Office; or (iii) constitutes relevant and pertinent new evidence not previously
considered by the Office.4 Section 10.608(b) provides that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.5
ANALYSIS
Appellant’s September 7, 2006 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, he did not advance a relevant legal argument not previously considered by the
Office.6 Consequently, appellant is not entitled to a review of the merits of his claim based on
the first and second above-noted requirements under section 10.606(b)(2).7 Appellant also failed
to satisfy the third requirement under section 10.606(b)(2). He did not submit any relevant and
pertinent new evidence with his September 7, 2006 request for reconsideration. As there was no
relevant and pertinent new evidence for the Office to consider regarding causal relationship,
appellant is not entitled to a review of the merits of his claim based on the third requirement
under section 10.606(b)(2).8 Because appellant was not entitled to a review of the merits of his
claim pursuant to any of the three requirements under section 10.606(b)(2), the Office properly
denied the September 7, 2006 request for reconsideration.
CONCLUSION
The Office properly denied appellant’s request for a review of the merits of his claim.

3

5 U.S.C. § 8128(a) (2000).

4

20 C.F.R. § 10.606(b)(2).

5

20 C.F.R. § 10.608(b).

6

Appellant did not elaborate on how his so-called “labor rights” had been violated. His ability to produce sworn
witness statements regarding the workplace circumstances that gave rise to his claimed injury is not entirely relevant
to the issue on reconsideration. Appellant’s station manager, supervisor and other coworkers are not competent to
offer a medical opinion on causal relationship.
7

20 C.F.R. § 10.606(b)(2)(i) and (ii).

8

20 C.F.R. § 10.606(b)(2)(iii).

3

ORDER
IT IS HEREBY ORDERED THAT the November 2, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

